                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                       :
 SHAKA SHABAZZ,                        :
     Plaintiff,                        :
                                       :
       v.                              :           No. 3:19-cv-1233 (VLB)
                                       :
 SANDRA SHARR, et al.,                 :
     Defendants.                       :
                                       :


                                      ORDER

      Plaintiff, Shaka Shabazz, currently confined at Osborn Correctional

Institution in Somers, Connecticut, filed this complaint pro se under 42 U.S.C. §

1983. Plaintiff argued that the Defendants conspired to keep him incarcerated

beyond the end of his sentence thereby violating his right to substantive due

process, equal protection of the laws, freedom from unlawful restraint, and

freedom to practice his religion. Plaintiff named as defendants officials from the

Department of Correction and the Board of Pardons and Paroles as well as

various facilities in which he was housed.

      On October 4, 2019, the Court filed an Initial Review Order dismissing all

claims for damages against defendants Semple, Sharr, Cepelak, Ellison and

Giles, the federal substantive due process and associated conspiracy claims, and

the state law claim for intentional infliction of emotional distress. Doc. #7. The

Court ordered Plaintiff to file an amended complaint to reassert his class of one

equal protection claim, his Eighth Amendment claims, any claim for conspiracy to

deprive him of his Eighth Amendment rights, and his First Amendment religious
exercise claim. Id. at 14. The Court instructed Plaintiff to address the

deficiencies in these claims identified in the Order and to identify which of the

remaining Defendants was involved in each claim and describe specific actions

taken by each of those Defendants that violated his rights. Finally, the Court

notified Plaintiff that if he wished to proceed against any of the organizations

named as defendants, he must provide the name of a person at each organization

upon whom service may be made. Id.

       On January 24, 2020, Plaintiff filed his Amended Complaint. He names ten

defendants, Carlton Giles, Eric Ellison, Parole Officer Curry, Parole Officer Harris,

and Parole Officer Gibbons, all members or employees of the Board of Pardons

and Paroles; Lisa Demtteis,1 Ashley Picazio, and Jane Doe of The Connection,

Inc.; and Dennis W. Daniels and Redell Thomas of Project More, Inc. All

Defendants are named in individual capacity only.

       Under 28 U.S.C. § 1915A (2000), the Court must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such relief. Id. This

requirement applies both when plaintiff pays the filing fee and when he proceeds

in forma pauperis. See Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir. 1999) (per

curiam).

       In reviewing a pro se complaint, the Court must assume the truth of the


        1
          Plaintiff incorrectly lists this defendant in the caption as Lisa Demtteis and in the body of
the Amended Complaint as Lisa DeMatties Cepore. For purposes of this order, the Court uses the
spelling in the caption.


                                                   2
allegations, and interpret them liberally to “raise the strongest arguments [they]

suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). Although detailed

allegations are not required, the complaint must include sufficient facts to afford

the defendants fair notice of the claims and the grounds upon which they are

based and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544,

555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. Nevertheless, it is

well-established that “pro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank

of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d

90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants).

                                    I. Allegations

       Plaintiff completed the entirety of his ten-year term of imprisonment. Doc.

#11, ¶ 14. He was released on special parole under Conn. Gen. Stat. § 54-125e.

Id. ¶ 17. Defendant Curry referred Plaintiff to the Walter Brooks House upon his

release from prison because he was homeless and did not have a sponsor in late

2017. Id. ¶ 15. Defendant Daniels permitted defendant Thomas to confine

Plaintiff in “inmate program Walter Brooks” under conditions harsher than when

he was incarcerated. Id. ¶ 16. Plaintiff alleges that all “parole defendants” knew

that state law prohibited him from being confined in inmate programming unless



                                          3
he had violated written conditions of special parole. Id. ¶ 17.

       In 2018, the defendant-employees of The Connection, Inc. unlawfully

restrained Plaintiff in inmate programming on two occasions at Roger Sherman

House and Cochegan House. Each time, he was referred to the programs by

defendants Harris and Gibbons. Id. ¶ 18. Descriptive literature indicates that

these programs are intended for inmates prior to completion of their sentences.

Id. ¶ 19 & Ex. B. Plaintiff argues that, while he could have been placed in these

programs when he had served 85% of his sentence, it was improper to place him

there when he had completed 100% of his term of imprisonment merely because

he was homeless. Id. ¶ 20.

       Plaintiff alleges that he was held under more restrictive conditions that

inmates who were still serving their sentences. Id. ¶ 24. He could not leave to

visit friends or family while other residents of the program were permitted 8-12

hours to visit their families. Id. ¶ 25. Only persons on his prior prison visiting list

could visit Plaintiff in the programs. Id. ¶ 27. Anyone not on the list had to obtain

approval to visit from the Department of Correction. Id. ¶ 28. Despite these

restrictions, program staff expected Plaintiff to develop family and community

ties. Id. ¶ 26.

       All weekend movement was restricted. Staff would only approve leaving

the program to go to work or the store. Id. ¶ 30. When plaintiff found a job,

program staff would contact his employer and require the employer to call the

program if Plaintiff was late for work and when he left work. The employer also

was required to provide licenses and insurance information for every vehicle



                                           4
Plaintiff might enter. Id. ¶ 31. If the employer would not agree to the conditions,

Plaintiff was not permitted to work there. Id. ¶ 32. Plaintiff was required to pay

rent of up to $100 per week, even though Plaintiff was working at a minimum

wage job. Id. ¶ 33.

       When Plaintiff filed grievances about the restrictive conditions, program

staff reported the grievances to defendants Curry, Harris, and Gibbons. Id. ¶ 42.

defendants Curry and Harris told Plaintiff he was being disruptive by filing the

grievances. Id. ¶ 43. As a result of filing the grievances, Defendants Curry and

Harris remanded Plaintiff to the Department of Correction T.O.P. program. Id. ¶

44. Plaintiff contends that the T.O.P. program is a substance abuse program

operated inside designated correctional facilities for 45 days and remand to that

program is not an appropriate response to his lawful grievances. Id. ¶¶ 45-46.

When the program concluded, Plaintiff was returned to the programs he

challenges in this action. Id. ¶ 48.

       On May 17, 2018, defendant Picazio refused to permit Plaintiff to go to his

second day of work because he failed to timely submit a request the day before.

As a result, Plaintiff was fired from the job. Id. ¶ 50. The Connection, Inc.

handbook requires these requests only for persons searching for employment.

Id. ¶ 51.

                                       II. Discussion

       In the Amended Complaint, Plaintiff asserts four claims: conspiracy,

deliberate indifference, denial of due process, and state law recklessness.




                                             5
      The Court informed Plaintiff that he could reassert his class of one equal

protection claim, his Eighth Amendment claims, any claim for conspiracy to

deprive him of his Eighth Amendment rights, and his First Amendment religious

exercise claim in the Amended Complaint provided he could correct the identified

deficiencies in those claims. Plaintiff has not included the equal protection or

First Amendment free exercise claims. Thus, the Court considers these claims to

be withdrawn.

      The Court dismissed Plaintiff’s substantive due process claim because

persons on special parole remain under the custody of the Department of

Correction and, therefore, his claims are cognizable under the Eighth, not the

Fourteenth, Amendment. Doc. #7 at 7-8. The Court did not grant Plaintiff leave to

replead a substantive due process claim and he has submitted no evidence in

support of his Amended Complaint that would alter the determination that the due

process claims is not cognizable. Thus, the due process claims remain

dismissed.

      Regarding the Eighth Amendment claim, the Court explained that it was

unable to properly evaluate the claim because Plaintiff failed to describe or

submit legible information about the court-imposed conditions of his special

parole or identify the party responsible for the conditions he experienced.

      Plaintiff now alleges that defendants Curry, Harris and Gibbons referred

him to the program and that defendants Daniels, Thomas, Demtteis, Picazio, and

Doe administered the programs and imposed the allegedly unconstitutional

conditions on him. Although Plaintiff alleges no facts showing that defendants



                                         6
Ellison and Giles were involved in the specific incidents alleged, he alleges that

the parole defendants continued a memorandum of agreement or contract with

the program defendants to provide supportive housing for homeless parolees

and challenges the constitutionality of the contract. Doc. #11 ¶¶ 7-8.

      To state an Eighth Amendment claim for unconstitutional conditions of

confinement, Plaintiff must allege facts supporting an objective element—that

“the deprivation was sufficiently serious that he was denied the minimal civilized

measure of life’s necessities”—and a subjective element—that the Defendants

“acted with a sufficiently culpable state of mind, such as deliberate indifference

to inmate health or safety.” Washington v. Artus, 708 F. App’x 705, 708 (2d Cir.

2017) (summary order) (quoting Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013)

(internal quotation marks omitted). Objectively, the seriousness of a violation is

determined based on contemporary standards of decency. See Walker, 717 F.3d

at 125.

      Plaintiff alleges that, although he completed serving his period of

incarceration, he was housed under conditions applicable to persons on parole

prior to the termination of sentence. He could only leave the residential facility

for certain reasons, visits were limited, and additional conditions interfered with

obtaining employment and caused him to lose a job. Plaintiff alleges that all

Defendants were aware of the conditions being imposed upon him. The penal

system is criticized for failing to safeguard homeless and penniless former

inmates, releasing them onto the streets where they have no choice but to

commit further crimes to survive. In response to these valid criticisms,



                                          7
jurisdictions have established reentry programs to provide shelter and services

for returning citizens such as Plaintiff. Plaintiff has not plead sufficient facts to

allow the Court to conclude that providing Plaintiff shelter, limiting who could

enter the shelter, and requiring Plaintiff to prove he had a legitimate reason to

leave the shelter, violated contemporary standards of decency. The conditions to

which Plaintiff objects appear reasonably designed to assure the safety and

security and programmatic integrity of the facility and its residents.

                                      CONCLUSION

      Accordingly, the Court dismisses the case again without prejudice,

permitting Plaintiff a final twenty-one (21) days to plead sufficiently a claim.

Failure to file an amended complaint stating a federal claim within 21 days will

render the dismissal of the federal claims ‘with prejudice.’ There being no federal

claim, the Court declines to exercise jurisdiction over any state claims which may

be asserted.



      SO ORDERED.

      Dated this 11th day of February 2020 at Hartford, Connecticut.

                                        /s/
                                        Vanessa L. Bryant
                                        United States District Judge




                                           8
